737 N.W.2d 726 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Leroy HOUGHTALING, Defendant-Appellant.
Docket No. 133176, COA No. 274040.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's June 20, 2007 order is considered, and it is DENIED, *727 because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the trial court for preparation of a corrected presentence report that omits the information that defendant challenged. MCR 6.425(E)(2).